Order entered February 4, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-01065-CR

                      ARTHUR FRANKLIN MILLER, JR., Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 296th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 296-81265-2013

                                           ORDER
       Before the Court are two motions filed by appellant on January 29, 2015.

       The Court GRANTS Appellant’s Motion to Permit Current Counsel to Withdraw on

Appeal and Substitute New Counsel on Appeal.          We DIRECT the Clerk to remove Lori

Ordiway as appellant’s attorney of record, and to substitute H. Jay Ethington, Cody L. Skipper,

and Mark H. Nancarrow as attorneys of record for appellant.

       The Court DENIES Appellant’s Motion for Court to Reconsider Setting Appeal for

Submission Without Oral Argument. The appeal will be submitted without oral argument on

March 31, 2015, to a panel consisting of Justice Lang, Justice Stoddart, and Justice Schenck, per

the Clerk’s Notice of January 15, 2015 in this cause. See TEX. R. APP. P. 39.8.
/s/   DOUGLAS S. LANG
      PRESIDING JUSTICE